Citation Nr: 1741842	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to December 1999.  In addition, he served on a period of active duty for training from June to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Since then, jurisidiction over this claim resides with the RO in Atlanta, Georgia.

This claim has been before the Board twice before.  In May 2016, the claim was remanded in order to afford the Veteran the opportunity to testify before the Board.  

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in July 2016.  A transcript of the hearing has been made and is associated with the claims file.

In November 2016, the Board reopened the previously denied claim for service connection for diabetes mellitus type II (DM), and then remanded the claim for additional development.  That development having been completed, the claim is now again before the Board.

In February 2017, the Veteran submitted a notice of disagreement to the initial evaluation and effective date assigned in the February 2017 rating decision that granted service connection for anxiety.  The Board does not have jurisdiction over this matter, and therefore refers it to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal is once again REMANDED to the RO for further development.



REMAND

Pursuant to the most recent Remand, a VA examination and opinion was obtained.  In December 2016, the examiner opined that it was less likely than not that the DM had been incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner additionally opined that the claimed DM was less likely than not proximately due to or the result of the service-connected OSA:

Although studies have shown that individuals who have the diagnosis of sleep apnea are at increased risk of developing diabetes, due to an insulin or weight abnormality, review of [V]eteran's service treatment records does not reflect his diabetes proximately due to or the result of the [V]eteran's sleep apnea.  Diabetes is multifactorial and likely due to several factors including genetics, family history, inactivity, excessive fat-especially abdominal fat, and obstructive sleep apnea, however it is likely not due to just the OSA.

The claimed DM was furthermore less likely than not proximately due to or the result of the Veteran's other service-connected disabilities, the examiner explained, stating that the Veteran's other service connected conditions-PP, hallux valgus, bunions and IBS-do not bear any relationship to the Veteran's DM because they are not known causes of DM.  Concerning aggravation of the DM by a service-connected disability, the examiner did not provide an opinion.  Thus, it would appear that the December 2016 opinions are incomplete.  

Accordingly, this matter is remanded for the following action:

1. Return the December 2016 VA examination report to the examiner or someone similarly qualified for an addendum.  The Veteran should be scheduled for another examination only if determined necessary.

The examiner is asked to address whether it is at least as likely as not that the Veteran's service-connected obstructive sleep apnea proximately: 

(a) caused
or
(b) aggravated his diabetes mellitus.

The examiner is asked to explain why, in the Veteran's case, the finding that "diabetes is multifactorial and likely due to several factors including genetics, family history, inactivity, excessive fat-especially abdominal fat, and obstructive sleep apnea, however it is likely not due to just the OSA" is not sufficient to conclude that it is at least as likely as not that diabetes mellitus is related to his service-connected OSA.

A complete rationale to support the opinions is requested.

2. Thereafter, readjudicate the claim.  If the claim remains denied, return the issue to the Board after issuing a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	(CONTINUED ON NEXT PAGE)




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


